Citation Nr: 1632786	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-08 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a benefits payment rate in excess of 40 percent for educational assistance under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 6, 2000 to February 18, 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The Veteran's DD Form 214 indicates that he was released from active duty on February 18, 2002 due to a "disability, existed prior to service, PEB."

2.  A May 2002 rating decision granted service connection for asthma, effective February 19, 2002, the day after the Veteran's discharge from active service.

3.  The competent and credible evidence indicates that the Veteran was discharged from active duty due to a service-connected disability.


CONCLUSION OF LAW

The criteria for educational assistance benefits at a rate of 100 percent under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) have been met.  10 U.S.C.A. §§ 688, 12301, 12302, 12304 (West 2014); 38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The post-9/11 GI Bill, 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  A Veteran may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for: (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520(a) (2015). 

A Veteran is also eligible for benefits under 38 U.S.C. Chapter 33 if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b) (2015).

In pertinent part, the post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304 (West 2014).  See 38 C.F.R. § 21.9505 (2015).  

The percentage of maximum amounts payable is determined by the aggregate length of creditable active duty service after September 10, 2001.  The maximum amount payable with at least 12 months, but less than 18 months, of creditable active duty service is 60 percent.  A 70 percent rate is payable with at least 18 months, but less than 24 months, of creditable active duty service; a 80 percent rate is payable with at least 24 months, but less than 30 months, of creditable active duty service; a 90 percent rate is payable with at least 30 months, but less than 36 months, of creditable active duty service; and a 100 percent rate is payable with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability. 38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2015).

In this case, basic eligibility for benefits under the Post-9/11 GI Bill is not at issue.  The Veteran is assigned educational benefits at a 40 percent rate based upon his duration of service from April 6, 2000 to February 18, 2002, which is 161 days of creditable services after September 10, 2001.  38 U.S.C.A. § 3311(b)(8) (West 2014); 38 C.F.R. § 21.9520(a) (2015).  The Veteran has appealed the percentage of maximum amounts payable under the Post-9/11 GI Bill asserting that his discharge was due to a service-connected disability; therefore, he qualifies for Post-9/11 GI Bill benefits at the 100 percent rate.

His DD Form 214 shows that he had active service from April 6, 2000 to February 18, 2002, and was released from active duty due to a "disability, existed prior to service, PEB."  Relying upon the notation on the Veteran's DD Form 214, the RO awarded Post-9/11 GI Bill education benefits at a 40 percent rate based upon the Veteran creditable service and denied benefits in excess of 40 percent finding that the Veteran was not discharged due to a service-connected disability.

While the Veteran's DD Form 214 lists his reason for separation as a "disability, existed prior to service, PEB" the record nevertheless establishes that the Veteran's asthma was the basis for his separation from active service.  

The Veteran's March 2000 report of medical examination at enlistment indicated that his lungs and chest were clinically normal and that he was qualified for service.  

A September 2001 report of medical examination indicated that the Veteran was being treated for asthma with inhaled steroids and long-acting beta agents, but still had breakthrough shortness of breath associated with physical activity 2-3 times per day.  He was deemed not qualified for service.  The corresponding medical evaluation board memorandum noted that the Veteran's past medical history was non-significant and that the Veteran did not have a prior history of childhood asthma, but had reported to sick call in May 2001 with complaints of intermittent shortness of breath and was subsequently diagnosed with moderate to severe persistent asthma.  The Veteran was determined medically unacceptable for service in accordance with AR40-501, 3-27a (2) and referred to the physical evaluation board for disposition.  A November 2, 2001 DA Form 3947, medical evaluation board proceeding, indicates that the Veteran had moderate persistent asthma affecting his daily activities, that the approximate date of origin of his diagnosis was May 2001, and that the disability was incurred while the service member was entitled to basic pay and that the condition did not exist prior to service. 

In February 2002, the Veteran filed a claim for service connection for, inter alia, asthma.  A May 2002 rating decision granted service connection for asthma effective February 19, 2002, the day after his discharge from active service.   

The Board finds that the Veteran was discharged from active service due to a service-connected disability; therefore, Post-9/11 GI Bill education benefits are warranted at a 100 percent rate. 38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2015).


ORDER

Entitlement to educational assistance benefits at a 100 percent rate under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


